NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 17/240,496, which is a reissue application of U.S. Application No. 14/568,694 (U.S. Patent No.9,535,490 issued January 3, 2017). 
Claims 7, 10, 14, 15, 18, 19, 21, 25, 29, and 32-48 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The preliminary amendment April 26, 2021 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
The preliminary amendment proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  That is, Applicant failed to provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  See 37 CFR 1.173(c).  MPEP § 1453 (II). Merely citing paragraphs or columns in the specification is insufficient to explain the changes made to the claims. A supplemental paper correctly amending the reissue application is required. 

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 9, 535,490 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a second modem processor” recited in claims 15, 21, and 25

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 25, 29, 32-36, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,329,671 to Heinrich et al. (“Heinrich”) in view of U.S. Patent No. 8,160,000 to Balasubramanian (“Balasubramanian”).
10. A mobile terminal comprising:
Heinrich teaches this limitation by disclosing a “user device 102” that can be “a mobile phone, a tablet, a laptop computer or other embedded device able to connect to the network 110.” 4:21-23; see also id., Fig. 1 (showing user device 102).
a modem timer;
Heinrich teaches that limitation by disclosing a “scheduler” and, within the scheduler, a “timer.” The scheduler can be “associated with the baseband processor”—i.e., the claimed “modem processor”—and controls communications between the baseband processor and the application processor. 7:8-21 (“[T]here is a centralized scheduler 120 which is associated with the baseband processor 104…. The scheduler 120 may control the scheduling of IPC activities [i.e., processor-to-processor communications] in both directions between the processors 104 and 106….”).
 The scheduler associated with the baseband processor includes a timer called a “lazy timer.” Id., 9:2-6 (“[T]he scheduler 120 allocates a respective timer, herein referred to as a ‘lazy timer’, to each of the non real-time sensitive IPC activities identified in step S302. Each IPC activity is sent on the IPC interface when its respective lazy timer fires.”). The “lazy timer” of Heinrich is a “modem timer” because it is within the baseband processor and determines when held data (i.e., IPC activities) is sent to the application processor. Id.; see also id., Fig. 1; 7:10-11 
a modem processor, 
As shown in Figure 1, Heinrich discloses user device 102 that includes baseband processor 104. Heinrich discloses that baseband processor 104 is a “modem processor.” Id., 4:30-36 (“The baseband processor 104 acts as a Radio Frequency (RF) modem to process data for communication between the user device 102 and the network 110. 
the modem processor configured to hold modem processor to application processor data until expiration of the modem timer;
Heinrich teaches that baseband processor 104 delays sending certain data to the application processor 106 over the IPC interface, and transmits such data upon expiration of the modem timer. 7:65-8:1 (“[T]he scheduler 120 identifies IPC activities that are not real-time sensitive and which can be delayed until it is deemed profitable to run them.”). These transactions are aggregated for later transmission. Id., 9:5-13 (“Each IPC activity is sent on the IPC interface when its respective lazy timer fires. . . . However, when one of the registered timers fires, all registered timers expire at the same time, causing all the aggregated IPC activities to be served at the same time.”). Heinrich also explains that buffering communications and sending them all at once when a timer expires results in fewer sleep mode-to-awake mode transitions and thereby reduces power consumption. Id., 10:44-51 (“Furthermore, delaying some of the IPC activities to thereby group them together not only results in fewer transitions between the sleep and awake modes on the application processor 106, but it may also reduce the overall number of IPC activities that are communicated and therefore processed by the application processor 106. This can further reduce the power consumed by the computer system, in particular the power consumed by the application processor 106.”). One of ordinary skill in the art would understand that such delayed and “aggregated IPC activities” would be “modem processor to application processor data” that would have to be held (i.e., buffered) by the baseband processor or a memory connected to the baseband processor until the baseband processor determines that it is time to transmit the held data to the application processor, such as when the timer expires. see 11:57-58 (“In order to delay file write accesses they are stored in a cache memory of the baseband subsystem.”). Heinrich describes “baseband memory” where baseband data is buffered. Id., 11:58-66 (“The scheduler 120 schedules the file write accesses as described above such that a group of them may be retrieved from the cache memory of the baseband subsystem together and sent to the application processor 106 on the IPC interface as a group. . . . These files may be cached in baseband memory with no user impact.”). It would have been obvious to a person of ordinary skill in the art that the baseband processor in Heinrich can hold data—i.e., the “modem processor to application processor data”—in its own memory on the same chip as the processor circuitry. A processor can hold data in two known ways, on-chip or off-chip. Heinrich thus discloses or renders obvious a “modem processor configured to hold modem processor to application processor data until expiration of the modem timer.”
an application processor;
As shown in Figure 1, Heinrich discloses a mobile communication system that includes an “application processor 106.”
an interconnectivity bus communicatively coupling the application processor to the modem processor;
As shown in Figure 1, a bus labeled “IPC” (“inter processor communication”) couples the baseband processor 104—i.e., modem processor—to the application processor 106.
the application processor configured to hold application processor to modem processor data 
Heinrich discloses that data is buffered prior to being sent over the bus from the baseband [modem] processor to the application processor. Heinrich further explains that the same methods used to transmit data from the baseband processor to the application processor—i.e., buffering data and sending it all at once—can be used to transmit data from the application processor to the baseband [modem] processor. 12:52-55
To implement this transmission scheme, the application processor in Heinrich includes a separate “scheduler” that controls transmission of data from the application processor to the baseband processor. 7:19-27 (“The scheduler 120 may control the scheduling of IPC activities in both directions between the processors 104 and 106. Alternatively, … a separate scheduler (e.g. implemented on the application processor) controls the scheduling of IPC activities communicated from the application processor 106 to the baseband processor 104.”). Like the scheduler in the baseband processor, the scheduler in the application processor identifies “IPC activities”—i.e., data—that are not “real-time sensitive” and can therefore be delayed and stored prior to transmission to the baseband processor. Id., 7:65-8:1.
The claim requires that the “application processor” “hold[s]” the data. Heinrich does not expressly specify where such data is held. However, it would have been obvious to a person of ordinary skill in the art that the application processor in Heinrich can hold its data—i.e., the “application processor to baseband processor data”—in its own memory on the same chip as the processor circuitry. A person of ordinary skill in the art would have understood that there were two well-known ways for data to be buffered: (1) on the same chip that includes the processor circuitry and (2) on a separate or external chip. A person of ordinary skill in the art would have been motivated to use “on-chip” memory to store data on the application processor in Heinrich .
Balasubramanian discloses a first processing node  (i.e., transceiver 110) coupled to a second processing node (i.e., network interface 112) by a communication link 116, which can be a wired link. Fig. 1, 4:50-54 (“[T]he sub-network may communicate via some other protocol (e.g., a wire-based protocol or a wireless-based protocol) over communication links 116 and 118.”). Balasubramanian further discloses that data may be “queue[d]” (i.e., held) on both sides of the link when a processing node is in a low power state—i.e., user equipment 102 with transceiver 110 (a first processing node) could hold data intended for later transmission to network interface 112 (a second processing node) over the link, and the second processing node could hold data intended for later transmission to the first processing node. See id., 5:47-61 (“To increase the amount of time the transceiver 110 is in the suspended state (and thereby conserve more power), the user equipment 102 and/or the network interface 112 may be adapted to queue packets while the transceiver 110 is in the suspended state. The equipment 102 and the interface 112 may be adapted to group (e.g., consolidate, bundle, combine, etc.) the queued packets for transmission over the communication link 116 when the transceiver 110 is in the active state. Here, power may be conserved by not transitioning the transceiver 110 from the suspended state to the active state every time a packet has been generated for transmission by the user equipment 102 or every time it is expected that the user equipment 102 will receive a packet. Accordingly, power savings may be achieved by rescheduling the packet traffic into groups of traffic.”).
until triggered by receipt of the modem processor to application processor data from the modem processor through the interconnectivity bus after which the application processor to modem processor data is sent to the modem processor through the interconnectivity bus responsive to the receipt of the modem processor to application processor data from the modem processor through the interconnectivity bus; and
Balasubramanian discloses a second processing node (i.e., network interface 112) that holds its data until a first processing node (i.e., transceiver 110) pulls data from the second processing node after transmission of data to the second processing node. Balasubramanian discloses that after transmission of data from a first processing node (e.g., the transceiver 110) to a second processing node (e.g., the network interface 112), the first processing node can then pull data from the second processing node. 6:63-7:11 (“[T]he transceiver 110 then transmits the queued uplink packets over the communication link 116. Advantageously, the queued packets may be grouped for transmission such that all of the packets are transmitted during a single wake state of the transceiver 110…. As represented by block 210, during the same single wake state the transceiver 110 also receives any downlink packets queued in the network interface 112…. [T]he transceiver 110 may send a message to the network interface 112 requesting transmission of all queued packets.”); see also id., 6:15-19. Balasubramanian’s disclosure of the transceiver 110 receiving all queued packets from the network interface 112 in response to a message from the transceiver 110 requesting the queued data is a “pull” of data by the transceiver 110, because the transceiver 110 initiates and controls the transfer of the data from the network interface 112 to the transceiver 110.
Balasubramanian thus teaches the requirement of claim limitation that requires an application processor to hold data “until the modem processor pulls data from the application processor after transmission of the modem processor to application processor data”—except Balasubramanian does not explicitly disclose data transmissions between an application processor and a modem processor. It instead teaches transmissions between a transceiver 110 and a network interface 112 over a link. Heinrich, however, teaches transmission of data between an application processor and a modem processor over a link, as well as the aggregation of such data (i.e., buffering the data and sending it all at once).  The combination of the Heinrich and Balasubramanian therefore discloses the claim limitation.
an application timer, 
Lazy timer of Heinrich. See at least 9:2-16.  The buffering method of Heinrich may be use for uplink data. 7:7–27, 7:65– 8:1; 12:52-55. 
wherein the modem processor is configured to instruct the application processor to send an interrupt if no data is received within one time slot of the application timer. 
The claims recite the conditional /optional language “--if."  Although the conditional/optional language has been considered, Applicants are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See MPEP §2111.04: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Heinrich to include the features of Balasubramanian.  Applying the known technique of Balasubramanian would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

Claim 25 is rejected on the same rationale as claim 14.  Additionally, as for the limitation “a byte counter counting bytes at the modem processor,” it would have been obvious for one of ordinary skill in the art to include a byte counter into Heinrich’s system rather than a packet counter, would have provided an alternative or additional guard against overfilling the buffer in a system supporting variable packet sizes. In such systems, tracking a number of packets would not provide meaningful insight into the risk of buffer overflow, because a specific number of variable sized packets can occupy a wide range of memory sizes. Accordingly, a person of ordinary skill in the art would have been motivated in such systems to track the buffer fill level by monitoring the number of bytes rather than the number of packets. Further, expressing a buffer size in bytes rather than packets would have been obvious to try as there were only a finite number of ways to express the size of data (e.g., bits, bytes, or group of bits and bytes) and Heinrich expressly recognized that data could be expressed in megabytes. See 13:55-58 

Claim 29 is rejected on the same rationale as claim 14.  Additionally, the references disclose “an application processor configured to hold application processor to modem processor data until a predefined threshold of packets has been reached by the application packet counter.” 
Heinrich teaches a baseband processor sending data to an application processor upon the expiration of a lazy timer associated with the baseband processor. Heinrich does not disclose sending data to the application processor “predefined threshold packets has been reached by the application packet counter.   Balasubramanian discloses the missing elements. Balasubramanian discloses a “counter” that tracks a number of packets to queue before sending the packets. 2:5-8 (“[P]ackets may be queued until the designated number of packets have been queued. At this point, the apparatus may transition to a wake state so that the queued packets may be transmitted as a group.”; id., 6:55-65 (“[O]nce the configurable amount … of packets have been queued, the transceiver 110 transitions to an active (e.g., wake) state. . . . [T]he transceiver 110 then transmits the queued uplink packets over the communication link 116.”); id., 9:8-9  It would have been obvious to modify Heinrich’s system in which data is sent at the expiration of a timer with Balasubramanian.  
Claim 32 and 37 are rejected on the same rationale as claim 14.
As per claims 33 and 34, Heinrich in combination disclose, wherein the interconnectivity bus comprises a peripheral component interconnect (PCI) compliant bus and wherein the PCI compliant bus comprises a PCI express (PCIe) bus.
Heinrich specifically discloses that its IPC can be any of several known inter-processor busses, including, for example USB. 4:44–50.
Balasubramanian’s disclosure of transmitting and pulling data before its transceiver 110, which controls its communication link 116, transitions to a low power state teaches or suggests the type of “interconnectivity bus.”
Tsai further discloses that communication bus 220 can be implemented using a variety of protocols, “includ[ing] without limitation Peripheral Component Interconnect (PCI) [and] PCI Express (PCIe).” 8:25–30.

35. The mobile terminal of claim 32, wherein the application processor includes an application timer and the application timer has a period longer than a period of the modem timer.
Henrich’s lazy timer. Heinrich discloses a “scheduler” on the application processor. 7:24-27 (“[A] separate scheduler (e.g. implemented on the application processor) controls the scheduling of IPC activities communicated from the application processor 106 to the baseband processor 104).”). Heinrich further discloses that the scheduler on the application processor can use the “same scheduling techniques” as the scheduler on the baseband processor. Id., 12:52-55 (“A scheduler may implement the same scheduling techniques as those described above, but configured to schedule IPC activities from the application processor 106 to the baseband processor 104.”). One such scheduling technique is a timer that determines when to transmit data from the application processor to the baseband processor. Id., 9:2-5 (“[T]he scheduler 120 allocates a respective timer, herein referred to as a ‘lazy timer’, to each of the non real-time sensitive IPC activities identified in step S302.”). Transmissions from the application processor to the baseband processor are “uplink” communications. Thus, Heinrich discloses the claimed application timer on the application processor. 

36. (New) The mobile terminal of claim 32, wherein the modem timer is implemented in software.
Heinrich discloses a modem timer—referred to as a “lazy timer”—as part of a “scheduler.” 9:1-5. The scheduler in Heinrich—and therefore the timer—is implemented in software. Id., 7:8-11

40. (New) The mobile terminal of claim 32, further comprising an application timer, wherein the modem processor is configured to instruct the application processor to send an interrupt if no data is received within a period of the application timer.
The claims recite the conditional /optional language “--if."  Although the conditional/optional language has been considered, Applicants are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See MPEP §2111.04: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Heinrich to include the features of Balasubramanian.  Applying the known technique of Balasubramanian would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

41. (New) The mobile terminal of claim 32, further comprising a byte accumulation limit counter associated with the modem processor, the modem processor configured to send data to the application processor if a threshold associated with the byte accumulation limit counter is exceeded.
It would have been obvious for one of ordinary skill in the art to include a byte counter into Heinrich’s system rather than a packet counter, would have provided an alternative or additional guard against overfilling the buffer in a system supporting variable packet sizes. In such systems, tracking a number of packets would not provide meaningful insight into the risk of buffer overflow, because a specific number of variable sized packets can occupy a wide range of memory sizes. Accordingly, a person of ordinary skill in the art would have been motivated in such systems to track the buffer fill level by monitoring the number of bytes rather than the number of packets. Further, expressing a buffer size in bytes rather than packets would have been obvious to try as there were only a finite number of ways to express the size of data (e.g., bits, bytes, or group of bits and bytes) and Heinrich expressly recognized that data could be expressed in megabytes. See 13:55-58 

42. (New) The mobile terminal of claim 32, further comprising a packet number limit counter associated with the modem processor, the modem processor configured to send data to the application processor if a threshold associated with the packet number limit counter is exceeded.
It would have been obvious for one of ordinary skill in the art to include a byte counter into Heinrich’s system rather than a packet counter, would have provided an alternative or additional guard against overfilling the buffer in a system supporting variable packet sizes. In such systems, tracking a number of packets would not provide meaningful insight into the risk of buffer overflow, because a specific number of variable sized packets can occupy a wide range of memory sizes. Accordingly, a person of ordinary skill in the art would have been motivated in such systems to track the buffer fill level by monitoring the number of bytes rather than the number of packets. Further, expressing a buffer size in bytes rather than packets would have been obvious to try as there were only a finite number of ways to express the size of data (e.g., bits, bytes, or group of bits and bytes) and Heinrich expressly recognized that data could be expressed in megabytes. See 13:55-58 

43. (New) The mobile terminal of claim 32, wherein the modem processor is configured to determine if held data comprises a control packet and send such control packet before expiration of the modem timer.
Heinrich discloses that a “modem processor is configured to determine if … data comprises a control packet and send such control packet before expiration of the modem timer.” Heinrich teaches accumulating certain data until the expiration of a “lazy timer.” More specifically, Heinrich discloses that “non real-time sensitive activities” are accumulated until expiration of a lazy timer, whereas real-time sensitive activities are urgent and should not be delayed. 8:14-20. Heinrich also teaches a scheduler in the baseband processor determining whether IPC activities are real time sensitive and sending the real time sensitive activities prior the expiration of a lazy timer. Id., 9:33-40 (“The procrastination property of the scheduler 120 as described in the example given above helps to synchronize non real-time sensitive IPC activities, however it does not synchronize these IPC activities with other IPC activities that are real-time sensitive, i.e. that can't wait before being scheduled. In step S302 some of the IPC activities are determined as being real-time sensitive, and those IPC activities are communicated to the application processor 106 without delay.” (emphasis added)); id., FIG. 1. Heinrich further teaches that IPC activities include “control information,” which Heinrich describes as activities associated with “initiating voice calls between the user device … and another node of the radio network.” Id., 5:4-6 . Heinrich also refers to “IPC activities” as “packets.” See id., 13:61-62 (“Time to set IPC (USB) interface to sleep mode after last IPC packet: 1 s”). 
Heinrich teaches the baseband processor determining whether data is a real-time control packet and sending the real-time control packet to the application processor prior to the expiration of a lazy timer. Heinrich does not explicitly disclose that the “control information” is “held.” A POSA would have understood that even for “real-time” data, the scheduler in the baseband processor in Heinrich would have to buffer the data at least for as long as it took for the application processor to wake up. Heinrich teaches that the application processor must be in the awake mode to receive and process data from the baseband processor. 1:55-2:5 (“For example, the Application Processor may operate in an awake mode in which it is able to process IPC activities that it receives from the baseband processor. The Application Processor may alternatively operate in a sleep mode in which it does not process IPC activities…. Every time a quantum of data is sent over the IPC from the baseband processor to the Application Processor, the Application Processor needs to be in, or enter into, a state which allows for that communication to happen. If the Application Processor is in the sleep mode when the IPC activity is initiated then it is “woken up”, i.e. switched to operate in an awake mode in order to process the IPC activity.” Heinrich also explains that an application processor can take time to complete a transition from a low power mode to an awake mode. 14:11-17 (“Assuming a typical DRX7 (1.28 s paging cycle) let us initially consider that both the application processor (AP) 106 and the baseband processor (BB) 104 are in low power mode. T=0: first paging activity; BB wakes up to decode paging block; BB sends logging data out; AP wakes; both AP and BB are awake; current˜=200 mA T=1 s: AP completes exit from low power”).

44. (New) The mobile terminal of claim 34, wherein the modem processor further comprises an application timer, and the modem processor is configured to pull data from the application processor on receipt of the modem processor to application processor data or expiration of the application timer.
Balasubramanian teaches that the communication link 116 between the transceiver 110 and the network interface 112 can be a wired connection, which is an interconnectivity bus. See 4:50-53 (“[T]he sub-network may communicate via . . . a wire-based protocol . . . over communication links 116 and 118.”); id., 7:26-28 (“[T]he teachings herein may be incorporated into a wire-based or wireless communication system.”).
Balasubramanian also discloses pushing and pulling data between two processing nodes (the transceiver 110 and network interface 112) before the interconnectivity bus between the two nodes transitions from an active power state to a low power state. First, Balasubramanian teaches performing push and pull transactions during a single active state of the transceiver 110. Id., 2:23-24 (“Advantageously, these uplink and downlink packets may be transmitted during a single wake state of the apparatus.”); 6:63-7:11. Balasubramanian therefore discloses performing push and pull transactions during a single wake state of the communication link.
	Second, the single wake state of the transceiver 110 in Balasubramanian defines a single wake state of the communication link 116 because the transceiver 110 is the circuit that drives data onto and receives data from the communication link 116. 4:39-42 (“[A] transceiver 110 may provide a physical layer interface (and, optionally, a data link layer interface) that handles the physical transmission of packets from and to the user equipment 102.”); 5:2-4 (“Alternatively, transmit components and receive components may be independently transitioned between active and power save modes.”); 5:10-29.
Heinrich discloses that the bus over which the processors communicate can be a USB bus. 4:44-48 (“There is a physical interface configured for communicating IPC activities between the baseband processor 104 and the application processor 106. The physical interface may, for example, be . . . a Universal Serial BUS (USB) interface, . . .”). Heinrich explains that the bus can transition from a sleep mode to an active mode. Specifically, each processor in Heinrich includes a “USB interface” that can transition from sleep mode to active mode to place the bus into sleep (i.e., low power) mode or active (i.e., high power) mode. Id., 3:37-40 (“For example, a Universal Serial Bus (USB) interface typically requires at least one second of idle time before switching to a USB suspend state (or “sleep mode”).”); 11:38-40 (“For some IPC interfaces, such as a USB interface, sending logging information every second would cause the USB interface to remain in an active mode.”). Heinrich further explains that the USB interface—and, as a result, the USB bus—transitions back to a sleep mode after the application processor finishes its data transmission. Id., 13:61-62 (“Time to set IPC (USB) interface to sleep mode after last IPC packet”); see also id., 14:26-27.
A person of ordinary skill in the art would also have been motivated to apply Balasubramanian’s teaching of performing push and pull transactions during a single wake state of communication link 116, to the system of Heinrich, to further advance Heinrich’s goal of achieving power savings by aggregating multiple data transactions for transmission over a physical IPC interface (i.e., the bus) between modem and application processors. 8:37-43 (“In this way, the non realtime sensitive IPC activities are aggregated and sent to the application processor 106 during one awake phase of the application processor 106. This reduces the number of times that the application processor 106 is woken up from its sleep mode for processing the IPC activities.”); 8:50-55Further, Heinrich teaches a structure designed to do just this—a scheduler that detects that the physical IPC interface (i.e., the bus) is in an active state, and the application processor is awake, when the baseband processor transmits data to the application processor. 9:54-58.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Hendrick and Balasubramanian in view of U.S. Patent No. 8,112,646 to Tsai.
14. (Currently Amended) A mobile terminal comprising:
a modem timer;
a modem processor, the modem processor configured to hold modem processor to application processor data until expiration of the modem timer;
an application processor;
an interconnectivity bus communicatively coupling the application processor to the modem processor; and
the application processor configured to hold application processor to modem processor data until triggered by receipt of the modem processor to application processor data from the modem processor through the interconnectivity bus after which the application processor to modem processor data is sent to the modem processor through the interconnectivity bus responsive to the receipt of the modem processor to application processor data from the modem processor through the interconnectivity bus,
See claim 10 rejection above.
wherein the interconnectivity bus comprises a peripheral component interconnect (PCI) compliant bus, wherein the PCI compliant bus comprises a PCI express (PCIe) bus, and  
Heinrich specifically discloses that its IPC can be any of several known inter-processor busses, including, for example USB. 4:44–50.
Balasubramanian’s disclosure of transmitting and pulling data before its transceiver 110, which controls its communication link 116, transitions to a low power state teaches or suggests the type of “interconnectivity bus.”
Tsai further discloses that communication bus 220 can be implemented using a variety of protocols, “includ[ing] without limitation Peripheral Component Interconnect (PCI) [and] PCI Express (PCIe).” 8:25–30.
wherein the modem processor further comprises an application timer,
See claim 1 above.
and the modem processor is configured to pull data from the application processor on the receipt of the modem processor to application processor data or expiration of the application timer.
Balasubramanian teaches that the communication link 116 between the transceiver 110 and the network interface 112 can be a wired connection, which is an interconnectivity bus. See 4:50-53 (“[T]he sub-network may communicate via . . . a wire-based protocol . . . over communication links 116 and 118.”); id., 7:26-28 (“[T]he teachings herein may be incorporated into a wire-based or wireless communication system.”).
Balasubramanian also discloses pushing and pulling data between two processing nodes (the transceiver 110 and network interface 112) before the interconnectivity bus between the two nodes transitions from an active power state to a low power state. First, Balasubramanian teaches performing push and pull transactions during a single active state of the transceiver 110. Id., 2:23-24 (“Advantageously, these uplink and downlink packets may be transmitted during a single wake state of the apparatus.”); 6:63-7:11. Balasubramanian therefore discloses performing push and pull transactions during a single wake state of the communication link.
	Second, the single wake state of the transceiver 110 in Balasubramanian defines a single wake state of the communication link 116 because the transceiver 110 is the circuit that drives data onto and receives data from the communication link 116. 4:39-42 (“[A] transceiver 110 may provide a physical layer interface (and, optionally, a data link layer interface) that handles the physical transmission of packets from and to the user equipment 102.”); 5:2-4 (“Alternatively, transmit components and receive components may be independently transitioned between active and power save modes.”); 5:10-29.
Heinrich discloses that the bus over which the processors communicate can be a USB bus. 4:44-48 (“There is a physical interface configured for communicating IPC activities between the baseband processor 104 and the application processor 106. The physical interface may, for example, be . . . a Universal Serial BUS (USB) interface, . . .”). Heinrich explains that the bus can transition from a sleep mode to an active mode. Specifically, each processor in Heinrich includes a “USB interface” that can transition from sleep mode to active mode to place the bus into sleep (i.e., low power) mode or active (i.e., high power) mode. Id., 3:37-40 (“For example, a Universal Serial Bus (USB) interface typically requires at least one second of idle time before switching to a USB suspend state (or “sleep mode”).”); 11:38-40 (“For some IPC interfaces, such as a USB interface, sending logging information every second would cause the USB interface to remain in an active mode.”). Heinrich further explains that the USB interface—and, as a result, the USB bus—transitions back to a sleep mode after the application processor finishes its data transmission. Id., 13:61-62 (“Time to set IPC (USB) interface to sleep mode after last IPC packet”); see also id., 14:26-27.
A person of ordinary skill in the art would also have been motivated to apply Balasubramanian’s teaching of performing push and pull transactions during a single wake state of communication link 116, to the system of Heinrich, to further advance Heinrich’s goal of achieving power savings by aggregating multiple data transactions for transmission over a physical IPC interface (i.e., the bus) between modem and application processors. 8:37-43 (“In this way, the non realtime sensitive IPC activities are aggregated and sent to the application processor 106 during one awake phase of the application processor 106. This reduces the number of times that the application processor 106 is woken up from its sleep mode for processing the IPC activities.”); 8:50-55Further, Heinrich teaches a structure designed to do just this—a scheduler that detects that the physical IPC interface (i.e., the bus) is in an active state, and the application processor is awake, when the baseband processor transmits data to the application processor. 9:54-58.

Allowable Subject Matter
Claims 7, 18, 19, 46 and 47 are allowed.

Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome all the rejection(s) and/or objections set forth in this Office action.

None of the prior art of record disclosed the features of claims 15 and 21; therefore, these claims would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action.  

Claim 48 is depended upon claim 21; therefore, this claim would be allowable once the objection of claim 21 are overcome.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C.S/Primary Examiner, Art Unit 3992
                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992